Case 8:19-cv-00449-CEH-JSS Document 80 Filed 07/12/19 Page 1 of 7 PageID 1847


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                             CASE NO.: 8:19-cv-00449-CEH-JSS

WAHEED NELSON,

        Plaintiff,

vs.

BOB GAULTIERI, Official Capacity as
Sheriff of Pinellas County, FLORIDA
DEPARTMENT OF CORRECTIONS,
CORIZON, LLC, MAXIM
HEALTHCARE SERVICES, INC.,
MATTHEW SWICK, M.D., ALL
FLORIDA ORTHOPAEDIC
ASSOCIATES, P.A., and WITCHNER
BELIZAIRE, M.D.,

        Defendants.
                                                         /

       DEFENDANTS CORIZON, LLC, FLORIDA DEPARTMENT OF
       CORRECTIONS AND WITCHNER BELIZAIRE, M.D.’S REPLY
          MEMORANDUM IN SUPPORT OF THEIR MOTION
            TO DISMISS OR FOR SUMMARY JUDGMENT1

        Defendants Corizon, LLC (“Corizon”), Florida Department of Corrections

(“FDOC”) and Witchner Belizaire, M.D. (“Belizaire”) (collectively “Corizon

Defendants”) file their Reply Memorandum in Support of their Motion to Dismiss

or for Summary Judgment Memorandum (“Motion”) [ECF #53] as follows:

        The Corizon Defendants’ Motion argues the medical malpractice claim


1
  Nelson ignores convention by not following in the order of argument as presented in the Motion. For the Court’s
convenience and as best as possible, the Corizon Defendants follow Nelson’s lead.
   Case 8:19-cv-00449-CEH-JSS Document 80 Filed 07/12/19 Page 2 of 7 PageID 1848


    against Belizaire is invalid because the presuit affidavit was from an orthopedic

    surgeon, not a non-specialist; FDOC was not served with any notice of intent;

    Corizon and Belizaire are immune on state law tort theories; medical records

    confirm Belizaire cannot be liable on a constitutional theory; and the constitutional

    claim against Corizon is insufficiently pled and is precluded by the record.

            Nelson filed a response. Those arguments will be taken in turn.

            Medical Malpractice

            Nelson claims presuit notice was sent to FDOC on April 5, 2017, vaguely

    referencing ECF #23-1, 2[ECF #73, p. 5]. The notice purportedly served on FDOC

    is not signed by Nelson’s attorney and does not contain an affidavit from any

    medical expert [ECF #73-2, pp. 24-29]. Tellingly, the supposed proof of service of

    this document is not signed as received [ECF #73-2]. Nelson provides no proof

    this document was served.3

            Nelson next argues he purchased a 90 day extension of the statute of

    limitations, but makes no argument on how this statement has any application.

    [ECF #73, p. 5]. The Corizon Defendants have no idea why this argument is

    included: regardless whether an extension was purchased, the two-year statute of

    limitations passed nearly two-years ago.

            Nelson argues he properly plead notice and, citing Florida law, seems to

    2
      The undersigned assumes the reference is to ECF #73-2, which are the documents filed in response to the Motion.
    3
     The record also contains a notice purportedly served according to §768.28, Florida Statutes (2017) [ECF #73-2, pp.
    44-48]. Again, the proof-of-service is not signed.

The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                            2
   Case 8:19-cv-00449-CEH-JSS Document 80 Filed 07/12/19 Page 3 of 7 PageID 1849


    argue the Court cannot go beyond the four corners of the Complaint [ECF #73, pp.

    6-7]. This Court is not so restricted, especially since the Motion alternatively seeks

    summary judgment.4

            The next argument is only that—argument unsupported by factual reference.

    Nelson claims the Corizon Defendants “waived conditions precedent and are

    estopped to raise the defense” [ECF #73, p. 7]. There is no explanation how this

    occurred. Curiously, Nelson cites Ingersoll v. Hoffman, 589 So. 2d 223 (Fla. 1991)

    for some unstated proposition.                  The essential holding of that case is that

    insufficiencies of a notice must be raised in a first response—either by defense or

    motion. Id. The Corizon Defendants did just that by responding to the original

    Complaint with a Motion to Dismiss [ECF #1-2, pp. 54-56]. The argument, such

    that it is, lacks all merit.

            Nelson also seems to argue that he was deceived by Corizon because it did

    not inform him of Belizaire’s medical specialty, so Nelson’s notice of intent served

    on Corizon with an affidavit from an orthopedist is sufficient [ECF #73, pp. 8-11].

    Nelson was not deceived; he knew the appropriate expert was an internal medicine

    physician, not an orthopedic specialist, and there is record evidence to support this

    knowledge: Belizaire was served with notice dated July 11, 2017, supported by the

    affidavit of Paul Genecin, M.D., who is an internal medicine physician [ECF #79-


    4
      In making this argument, Nelson cites to pages 25-60 of his appendix. Those pages contain notices purportedly
    sent to all Defendants, not just the Corizon Defendants.

The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          3
   Case 8:19-cv-00449-CEH-JSS Document 80 Filed 07/12/19 Page 4 of 7 PageID 1850


    2, pp. 1 and 7]. Since Nelson had this information within the statute of limitations,

    nothing prevented him from correcting the error when it came to Corizon.

    Furthermore, and as argued in the Motion there are no allegations that Corizon is

    responsible for the negligence of any orthopedic surgeon.5

            Finally on this issue, Nelson argues that the sovereign immunity argument is

    “outside the four corners of the Complaint,” but no additional argument is made in

    that regard. It also goes nowhere, as the Court can go beyond the allegations in the

    Complaint in deciding the Motion.

            But there’s more: Nelson argues Corizon is not entitled to sovereign

    immunity because it is an independent contractor and it must prove agency through

    the normal means, including control by the principal, FDOC. However, Nelson

    misreads the statute.             The Florida Legislature decided to provide sovereign

    immunity to companies like Corizon if it and FDOC agreed to an agency

    relationship. Proof of agency in the usual terms is unnecessary.

              According to Section 768.28(10), Florida Statutes (2017)

              (a) Health care providers or vendors, or any of their employees or
              agents, that have contractually agreed to act as agents of the
              Department of Corrections to provide health care services to
              inmates of the state correctional system shall be considered agents
              of the State of Florida, Department of Corrections, for the

    5
      In closing this argument, Nelson claims Corizon failed to participate in presuit discovery by refusing to produce
    Belizaire for an unsworn statement, and cites to his Supplemental Presuit Interrogatories and Request for
    Production, dated August 5, 2017, in which he requested dates for Dr. Belizaire’s statement [ECF #73, p, 11; ECF
    #23-1,p. 6]. Belizaire was not an employee of Corizon at that time, so the request should have been directed to him.
    It was not. More important, the presuit period for Corizon ended on July 10, 2017, when it served its denial of the
    Claim [ECF #79-2]. Corizon had no duty, or need, to respond to a presuit request after its presuit period ended.

The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                             4
   Case 8:19-cv-00449-CEH-JSS Document 80 Filed 07/12/19 Page 5 of 7 PageID 1851


             purposes of this section, while acting within the scope of and
             pursuant to guidelines established in said contract or by rule. The
             contracts shall provide for the indemnification of the state by the
             agent for any liabilities incurred up to the limits set out in this
             chapter.

            [Emphasis added].

            Nelson’s citation to “Lee v. Perez, 2018 WL 3884903 (S.D. July 23, 2018)”

    is not helpful. The cited case cannot be found. However, a likely case is identified

    according to the same parties with a decision date of November 19, 2018 at Lee v.

    Perez, 2018 U.S. Dist. LEXIS 223637, 2018 WL 6308704 ( S.D. Fla.). It involves

    a train crash; not the FDOC or the statutory section at issue in this case.

            The Constitutional Claims

            Corizon and Belizaire stand by these arguments, as Nelson provides no

    contrary evidence to these arguments.

            Conclusion

            The response is disjointed and logically-scattered. No proof is offered that

    Nelson complied with the presuit procedures of the Medical Malpractice Act. If

    those procedures were followed, the proof would be in Nelson’s possession.

    Florida law recognizes Corizon and Belizaire as agents of the state, and therefore

    immune from state-law claims. The record contains no basis to continue the

    constitutional claims. The Motion should be granted.




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          5
   Case 8:19-cv-00449-CEH-JSS Document 80 Filed 07/12/19 Page 6 of 7 PageID 1852


                                                      By:        /s/ Gregg A. Toomey
                                                               Gregg A. Toomey
                                                               Florida Bar No. 159689

                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 12th day of July, 2018, I electronically
    filed the foregoing with the Clerk of the Court by using the Florida State Filing
    Portal System, which will send a copy of the foregoing via electronic mail to the
    following:

     Linda Bellomio Commons, Esq.                        James V. Cook, Esq.
     Attorneys for Plaintiff                             Attorneys for Plaintiff
     Law Offices of Linda Bellomio                       Law Office of James Cook
     Commons, P.A.                                       314 West Jefferson Street
     PO Box 340261                                       Tallahassee, FL 32301
     Tampa, FL 33694                                     Phone: 850.222.8080
     Phone: 352.610.4416                                 Fax: 850.561.0836
     Fax: 813.265.3010                                   Email: cookjv@gmail.com
     Email: lcommons@aol.com
     Dmheiser1@gmail.com

     David O. Doyle, Jr., Esq.                           Paul G. Rozelle, Esq.
     Julie A. Tyk, Esq.                                  Attorneys for Defendant Gualtieri
     Attorneys for Defendant Maxim                       Pinellas County Sheriff General Counsel’s
     Pearson Bitman, LLP                                 Office
     485 N. Keller Road, Suite 401                       10750 Ulmerton Road
     Maitland, FL 32751                                  Largo, FL 33778
     Phone: 407.647.0090                                 Phone: 727.582.6274
     Fax: 407.647.0092                                   Fax: 727.582.6459
     Email: ddoyle@pearsonbitman.com                     Email: prozelle@pcsonet.com
     jtyk@pearsonbitman.com                              Amarcott1@pcsonet.com
     jpreston@pearsonbitman.com
     lrover@pearsonbitman.com




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          6
   Case 8:19-cv-00449-CEH-JSS Document 80 Filed 07/12/19 Page 7 of 7 PageID 1853


     Mindy McLaughlin, Esq.
     Gabrielle Osborne, Esq.
     Attorneys for Defendants Swick and
     All Florida Orthopaedic Assoc.
     Beytin, McLaughlin, McLaughlin,
     O’Hara, Bocchino & Bolin, P.A.
     1706 E. Eleventh Avenue
     Tampa, FL 33605
     Phone: 813.226.3000
     Fax: 813.226.3001
     Email: mm@law-fla.com
     jvbarnes@law-fla.com;
     gosborne@law-fla.com
     she@law-fla.com
     dlh@law-fla.com
     klc@law-fla.com
                                                         THE TOOMEY LAW FIRM LLC
                                                         Attorneys for Defendants Corizon,
                                                         FDOC and Belizaire
                                                         The Old Robb & Stucky Building
                                                         1625 Hendry Street, Suite 203
                                                         Fort Myers, FL 33901
                                                         Phone: 239.337.1630
                                                         Fax: 239-337.0307
                                                         Email: gat@thetoomeylawfirm.com,
                                                         alr@thetoomeylawfirm.com, and
                                                         hms@thetoomeylawfirm.com

                                                         By:       /s/ Gregg A. Toomey
                                                                 Gregg A. Toomey
                                                                 Florida Bar No. 159689




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          7
